Citation Nr: 0400700	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  98-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition for 
treatment purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
November 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 2001 deferred rating action shows that 
the veteran's claims folder was transferred to the St. 
Petersburg, Florida, RO as he currently resides in that 
jurisdiction.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is shown to have dental condition involving 
tooth number 18 related to injury, disease or event of his 
military service.  


CONCLUSION OF LAW

The veteran is currently shown to have dental condition 
involving tooth number 18 that was incurred in or aggravated 
by his military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.382, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the March 1998 rating 
decision and the September 1998 statement of the case.  He 
was specifically told that there was no evidence showing that 
he currently has a dental condition associated with injury, 
disease or event noted during his military service.  The RO 
also notified the veteran by a letter dated in November 2002, 
that he needed to submit additional evidence in support of 
his claim.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed.

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in November 2002 the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records and VA evaluation and 
treatment records.  The RO also obtained the veteran's VA 
medical examination reports.  In addition, the RO attempted 
to obtain reports of private treatment from J. A. Rossmann, 
DDS and from K. A. Kaspar, DDS.  On these bases, the Board 
finds that the requirements of the VCAA have been met by the 
RO to the extent possible.  

The veteran contends that his current dental condition is 
related to the dental surgery performed on his wisdom teeth 
during his military service.  He alleges that surgery was 
poorly executed, required "clean up surgery" and 
precipitated his current problems.  The veteran states that 
the purpose of his appeal is to obtain VA treatment to repair 
his dental condition that he believes commenced in his 
military service.  For the reasons and bases set forth below, 
the Board concludes that the preponderance of the evidence 
supports the veteran's claim for Class II VA outpatient 
treatment for tooth number 18.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontoid tissue at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of tooth, or placement of a prosthesis, 
will not be considered evidence of aggravation of the 
condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 CFR § 3.382.

Teeth noted as carious but restorable at entry will not be 
service-connected on the basis that they were filled during 
service.  However, when caries developed in 180 days or more 
after such tooth was filled, that will be service-connected.  
Teeth noted at carious but restorable at entry, whether or 
not filled, will be service-connected if extraction was 
required after 180 days or more of active service.  Teeth 
noted at entry as nonrestorable will not be service-connected 
record as of treatment during service.  Teeth noted as 
missing at entry will not be service-connected regardless of 
treatment during service. 

Under 38 CFR § 3.382, the following will not be considered 
service-connected for treatment purposes:  
1.	calculus; 
2.	acute periodontoid disease; 
3.	 third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or 
was due to combat or in-service trauma; 
4.	 impacted or mouth closed teeth and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service; and 
teeth extraction because of chronic periodontoid disease 
will be service-connected only if they were extracted 
after 180 days or more of active service.  

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service. 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(f) (2003).

Rating dental disorders

Diagnostic Code 9913 for the loss of teeth due to the loss of 
substance of the mandible or maxilla shows that the criteria 
for a compensable disability rating is based on whether the 
lost masticatory surface can or cannot be restored by a 
suitable prosthesis. If the lost masticatory surface cannot 
be restored, the diagnostic code provides a 40 percent 
disability rating for the loss of all teeth, 30 percent 
ratings for the loss of all upper teeth or all lower teeth, 
20 percent ratings for the loss of all upper and lower 
posterior or upper and lower anterior teeth, and 10 percent 
ratings for the loss of all upper anterior or lower anterior 
teeth. Where the loss of the masticatory surface can be 
restored by a suitable prosthesis, the loss of teeth is non-
compensable. These ratings apply only to bone loss through 
trauma or disease, such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling. 38 C.F.R. § 
4.150 (2003).

Eligibility for dental treatment

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II(1)--those having a service-connected non- 
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service- connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II(2)--those having a service-connected non- 
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service- connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II(a)--those having a service-connected non- 
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma. For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service. VAOPGCPREC 5-97.

Class II(b)--those having a service-connected non- 
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days;

Class II(c)--those who were prisoners of war for 90 days or 
more;

Class IIR (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

38 U.S.C.A. § 1712 (West 1991 & Supp. 2002); 38 C.F.R. § 
17.161 (2003).

The veteran's service dental records show that all dental 
conditions for which he received treatment in service was 
provided in excess of 180 days after the veteran's entrance 
into military service.  No significant dental defect was 
noted on his entrance into military service.  In September 
1994, the veteran was treated for a gum infection in the area 
of tooth number 6 associated with a traumatic ulcer sustained 
when the veteran was chewing a pen.  He was treated with 
salt-water rinses and ointment.  No further complaints are 
indicated.  In November 1994, the veteran was noted to have 
impacted tooth at number 17 and malposed tooth at 32.  
Removal of these teeth was recommended and was apparently 
performed in February 1995.  In March 1995, the veteran was 
thought to have a possible draining abscess due to persistent 
purulence of distal area of tooth number 18.  In April of 
that year, the veteran was observed to have a gingival defect 
involving tooth number 18.  Continued complaints with tooth 
number 18 were indicated in March and April 1996.  The 
veteran was afforded periodontal evaluation and treatment.  A 
September 1997 note shows a long history of difficulty with 
tooth number 18.  Periodontal inflammation of unknown 
etiology was indicated.  Finally, a November 1997 note shows 
that the veteran had been found to have the classic "ANUG" 
architecture and was afforded brushing, flossing and 
nutrition counseling.  

Reports of private treatment from J. A. Rossmann, DDS and 
from K. A. Kaspar, DDS are to the effect that the veteran was 
first seen in November 1997, shortly after his separation 
from service for sore gums associated with chronic acute 
necrotizing ulcerative gingivitis (ANUG).  It was noted that 
the veteran's military records had been reviewed and that the 
veteran's oral hygiene was impeccable.  The veteran was 
treated with antibiotics.  As noted the veteran was having 
problems with root sensitivity with tooth number 18.  

The veteran's clinical record has been reviewed and his 
allegations regarding entitlement to service connection for 
treatment purposes have been evaluated carefully.  The Board 
notes that teeth numbers 17 and 32, third molars, were 
extracted in service because they were malposed and impacted, 
and the veteran has not demonstrated further difficulty.  The 
veteran's claims of entitlement to treatment are related to 
tooth number 18 for which the veteran had repeated 
periodontal treatment in service and a current diagnosis of 
ANUG.  As noted above, bone loss due to periodontal disease 
is not considered disabling.  However, the law provides those 
veteran's having a service-connected non- compensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place after September 30, 1981, may be authorized the one-
time correction of the service- connected dental condition if 
they had the required days of service and make application 
for treatment within 90 days of discharge.  In the veteran's 
case, he satisfies the requirements for the Class II(1) 
dental treatment-one-time correction-inasmuch as his claim 
was filed within the month of his separation from service.  
In view of the foregoing, service connection is granted for 
tooth number 18 for the purpose of one-time dental treatment.  


ORDER

Service connection for a dental condition involving tooth 
number 18 is granted for the purpose of Class II (1)-one-
time VA dental correction.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



